Citation Nr: 0213299	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  02-00 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right slipped femoral epiphysis, with arthritis.

2. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of meningitis, to include memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1960 to October 
1963.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1. A June 1986 Board decision denied service connection for a 
right slipped femoral epiphysis, with arthritis, and 
residuals of meningitis, to include memory loss.

2. The evidence associated with the claims file subsequent to 
the June 1986 Board decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claims.  


CONCLUSIONS OF LAW

1. The Board's June 1986 decision denying service connection 
for a right slipped femoral epiphysis, with arthritis, is 
final.  38 U.S.C.A. § 7104 (West Supp. 2002); 38 C.F.R. 
§ 20.1100 (2001).

2. New and material evidence has not been presented to reopen 
a claim of entitlement to service connection for a slipped 
femoral epiphysis, with arthritis, and therefore requirements 
to reopen the claim have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 7104 (West Supp. 2002); 38 C.F.R. §§ 3.156, 
3.307, 3.309 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102 and 
3.159).

3. The Board's June 1986 decision denying service connection 
for residuals of meningitis, to include memory loss, is 
final.  38 U.S.C.A. § 7104 (West Supp. 2002); 38 C.F.R. 
§ 20.1100 (2001).

4. New and material evidence has not been presented to reopen 
a claim of entitlement to service connection for residuals of 
meningitis, to include memory loss, and therefore 
requirements to reopen the claim have not been met.  
38 U.S.C.A. § 5103, 5103A, 5108, 7104 (West Supp. 2002); 38 
C.F.R. § 3.156 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102 
and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of this 
regulatory change in the December 2001 statement of the case.  
As set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a December 2000 letter and rating decision of the evidence 
needed to substantiate his claims, and he was provided an 
opportunity to submit such evidence.  Moreover, in a December 
2001 statement of the case, the RO notified the veteran of 
regulations pertinent to service claims and informed him why 
his claims had been denied.  He was provided additional 
opportunities to present evidence and argument in support of 
his claims.  In addition to the rating decision and statement 
of the case, the RO sent two letters to the veteran in June 
2000 and July 2000, requesting medical evidence for his 
service connection claims.  The RO specifically requested the 
medical condition that had been treated, names of the medical 
centers where treatment had occurred, and the approximate 
dates of treatment.  Finally, in December 2001, the veteran 
asserted that he was unaware of any evidence relevant to his 
claims that had not already been identified.  The Board finds 
that the foregoing information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
of the new statute in that the veteran was clearly notified 
of the evidence necessary to substantiate his claims.  Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been received, as have private 
treatment reports.  In addition, VA outpatient treatment 
records have been obtained.  In this regard, all known and 
available service, private, and VA medical records have been 
obtained and are associated with the veteran's claims file.  
The veteran does not appear to contend otherwise.  In a 
December 2001 VA Form 21-4138, the veteran indicated that he 
understood what evidence VA needed to support the claim, what 
evidence VA would attempt to obtain, what evidence VA already 
had pertaining to the claim, and what evidence he needed to 
furnish in connection with the claim.  He also indicated that 
he was not aware of any source of evidence relevant to the 
claim other than that which VA would attempt to obtain and/or 
which had already been identified.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  As such, there has been no prejudice to the veteran 
that would warrant further development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service. 38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2001).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2001).  Certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The veteran requests that the Board reopen and grant his 
claims of entitlement to service connection for a right 
slipped femoral epiphysis, with arthritis, and residuals of 
meningitis, to include memory loss, on the basis that he has 
submitted new and material evidence.  The Board observes that 
the veteran's service connection claims were addressed in a 
June 1986 Board decision and that service connection was 
denied for both claims.  That decision is final.  See 38 
U.S.C.A. § 7104 (West Supp. 2002); 38 C.F.R. §  20.1100 
(2001).  In May 2000, the veteran requested that his service 
connection claims be reopened.  In a December 2000 rating 
decision, the RO denied both claims.  The veteran disagreed 
with that decision and initiated a timely appeal.  As there 
is a prior final decision for this claim, the June 1986 Board 
decision, the Board is required to determine whether new and 
material evidence has been presented before reopening and 
adjudicating the service connection claim for the disorders 
at issue on the merits.  See Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1980). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a), as in effect prior to 
August 29, 2001; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  As 
the veteran filed his claim prior to that date, the earlier 
version of the law, as set forth above, remains applicable in 
this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

For the reasons discussed below, the Board finds that the 
veteran has failed to produce new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for a right slipped femoral epiphysis, with 
arthritis, and residuals of meningitis, to include memory 
loss.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a).  The necessary evidence that was absent from the 
record at the time of the June 1986 Board decision was 
medical evidence showing that the veteran's right slipped 
femoral epiphysis, with arthritis, had its onset during 
service.  In addition, there was no medical evidence that the 
veteran's arthritis occurred during service, or within one 
year thereafter.  The June 1986 Board decision also noted the 
lack of evidence showing that the veteran had a definite 
diagnosis of meningitis during service, and that there had 
been no objective medical evidence linking residuals of 
meningitis to service.  

The evidence considered by the Board at the time of the June 
1986 decision consisted of the veteran's service medical 
records and a September 1983 treatment report from Lynn 
Foret, M.D., noting that X-rays revealed what was probably an 
old right slipped capital femoral epiphysis.  In addition, 
the Board considered a May 1985 VA general examination that 
reported degenerative arthritis of the right hip with full 
range of motion.  A May 1985 VA neurological examination 
noted a diagnosis of status post meningitis with no definite 
neurological deficit.

The evidence submitted by the veteran subsequent to the June 
1986 Board decision consisted of a November 1984 treatment 
record from Dr. Foret and VA outpatient treatment records, 
dated May 2000 to September 2001.  Also of record, an August 
2000 radiological record from Christus St. Patrick Hospital, 
a November 2000 report from Lake Charles Medical & Surgical 
Clinic, and a statement from the veteran's wife, received in 
March 2001.  Additionally, transcripts of the veteran's 
personal hearings, held in March 2001 and July 2002, were 
received.  

Dr. Foret's November 1984 X-ray report, received in March 
2001, stated that old degenerative changes were observed in 
the veteran's right hip.  He made no statement regarding 
active service or the etiology of the degenerative changes.  
The May 2000 statement from the veteran's wife asserted that 
the veteran's memory had worsened during the prior 15 years.  
She attributed his memory loss to service.  VA outpatient 
treatment reports, May 2000 to September 2001, contain no 
complaints, treatment, or diagnoses or a right hip disorder 
or residuals of meningitis, to include memory loss.  Private 
medical records from the Lake Charles Medical & Surgical 
Clinic and the Christus St. Patrick Hospital included an 
August 2000 CAT scan of the veteran's brain and a November 
2000 electroencephalogram.  Neither examination reported 
current findings of memory loss related to meningitis or 
discussed the veteran's in-service meningitis claim.

While these additional documents have been associated with 
the file subsequent to the Board's June 1986 decision, the 
record still does not contain evidence showing that the 
veteran's right slipped femoral epiphysis, with arthritis, or 
residuals of meningitis, to include memory loss, were 
incurred in or aggravated by active service.  Therefore, the 
evidence presented by the veteran is not so significant that 
it must be considered in order to fairly decide the merits of 
the appeal.

With respect to the contentions made at the veteran's 
personal hearings, the Board does not doubt the veteran's 
sincere belief in his service connection claims, but the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Overall, while the evidence submitted subsequent to the 
Board's June 1986 decision may be "new," in that it was not 
of record at the time of the prior Board decision, it does 
not bear substantially upon the specific matter under 
consideration; namely, whether the veteran's right slipped 
femoral epiphysis, with arthritis, or residuals of 
meningitis, to include memory loss, have any relation to 
active service.  Thus, the newly submitted evidence is not 
"material," (i.e., it is not so significant that it must be 
considered in order to fairly decide the merits of the claim) 
and as such the criteria set forth in 38 C.F.R. § 3.156(a) 
for reopening a claim of service connection have not been 
met.  Accordingly, the Board finds that new and material 
evidence sufficient to reopen the veteran's service 
connection claims has not been presented.


ORDER

New and material evidence having not been submitted to reopen 
a claim for entitlement to service connection for a right 
slipped femoral epiphysis, with arthritis, the appeal is 
denied.

New and material evidence having not been submitted to reopen 
a claim for entitlement to service connection for residuals 
of meningitis, to include memory loss, the appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

